Exhibit 99.1 Evergreen Energy Provides Update on Proposed Sale of Buckeye Industrial Mining Co. and Financing Alternatives DENVER – September 23, 2009 – Today,Evergreen Energy Inc. (NYSE Arca: EEE), a green energy technology solutions company, provided an update on its process to sell Buckeye Industrial Mining Co. and its financing alternatives. On September 18, 2009, our exclusivity arrangement for the sale of Buckeye Industrial Mining expired.Although we are continuing to negotiate with the current possible acquirer, we do not have a definitive agreement to sell Buckeye. On August 4, 2009, we reached an agreement with an investment group to provide an aggregate $25 million of financing, including a $20.0 million commitment from one significant, long-term shareholder and $5.0 million in additional commitments from two other shareholders and members of our Board of Directors.We had anticipated closing this transaction no later than September 19, 2009. Provisions contained within the indenture for the 2007 Convertible Notes limit our ability to sell the stock of our Buckeye subsidiary or its assets. Further, these provisions also limit our ability to pledge the Buckeye subsidiary stock as security for additional financing.The delay in the proposed sale of Buckeye and the difficulties in pledging against or selling the Buckeye subsidiary without the approval of 100% of the bondholders, were the principal factors that resulted in the termination of this proposed financing. more Page 2 As a result of the inability to complete either the Buckeye sale or the proposed financing, we need to immediately seek additional financing or to pursue other alternatives, including capital restructuring alternatives and/or the sale or spin-off of certain assets. While we remain in dialogue with the participants of the $25 million financing concerning revised terms, we anticipate beginning additional discussions immediately with others.Further delays will have a substantial adverse impact on our financial condition, liquidity and ability to timely and successfully execute our business plan. If we are able to obtain additional financing, the development and implementation of the C-Lock business plan will continue. We believe C-Lock will be able to further its efforts to be a global leader delivering enterprise intelligence through the GreenCert™ suite of solutions. We believe our core science based technology and solutions will add tremendous value to the carbon management market worldwide. Assuming sufficient capital can be generated from various forthcoming negotiations and discussions in process, we intend to continue to develop and sell our technology through our emerging relationship with IBM and the IBM supported environmental services partners.In addition, with K-Fuel we continue to explore opportunities to expand our business in the Asia-Pacific region. The company is issuing a Form 8-K in conjunction with the distribution of this press release. About Evergreen Energy Evergreen Energy Inc. (NYSE Arca: EEE) delivers proven, transformative green energy solutions for cleaner coal production and precise, scientific carbon measurement. www.evgenergy.comGreenCert is a product of Evergreen Energy subsidiary C-Lock Technology, Inc. ### Page 3 Contacts: Analyst and Investors: Jimmac Lofton VP Corporate Development
